Case 7:19-cv-11440-VB Document 31

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
DOREEN BONGERS, | :
Plaintiff,
Vv.
M&T BANK CORPORATION,
Defendant. :
xX

 

Filed 10/14/20..Pagedof1

ik
yy
Horus
pate

1 ELECTRONICALLY Binge
1

i BOC ff:
DAY
tf

V Memes re
Be nee

 

   

ORDER REGARDING
SEALED DOCUMENTS

19 CV 11440 (VB)

The Court having So Ordered the parties’ Stipulated Confidentiality Agreement and
Protective Order, dated October 13, 2020, which, among other things, provides for the filing of

documents under seal, it is further ORDERED:

1. The parties shall consult and comply with the instructions for filing documents under
seal, as set forth in: (i) Section 6 of the Court’s Electronic Case Filing Rules &
Instructions; (ii) the Court’s “Sealed Records Filing Instructions,” available at
https://nysd.uscourts.gov/programs/records; and (iii) Judge Briccetti’s Individual

Practices.

2. A full and unredacted courtesy copy of any submission of documents electronically
filed under seal shall be provided to Chambers as soon as practicable, marked
“Chambers Copy” and “Contains Confidential Information Filed Under Seal.”

Dated: October 14, 2020
White Plains, NY

SO ORDERED:

Vial

 

Vincent L. Briccetti
United States District Judge

 

 
